This action was brought upon a judgment recovered in the year 1852, for about §50, debt and costs. The principal defendant was defaulted. From the disclosure of the trustee, it appeared that Prescott made a donation to the institution, long since the rendition of said judgment.
The plaintiff filed allegations, setting forth that the gift was gratuitous and fraudulent as to creditors.
The case was submitted upon the disclosure of the trustee and the plaintiff’s allegation. Goodenow, J., presiding at Nisi Prius, ruled that there was not sufficient evidence in the case to show the gift was fraudulent as to creditors. The plaintiff excepted.
Upon presentation of the case to the whole Court, it was held, as is stated in the marginal note.

Exceptions overruled.